EXHIBIT 10

 

AMENDMENT NO. 1

TO THE AMENDED AND RESTATED

COMTECH TELECOMMUNICATIONS CORP.

2000 STOCK INCENTIVE PLAN

 

WHEREAS, Comtech Telecommunications Corp. (the “Company”) maintains the Comtech
Telecommunications Corp. 2000 Stock Incentive Plan Amended and Restated
(Effective October 9, 2006) (the “Plan”);

WHEREAS, pursuant to Article XV of the Plan, the Board of Directors of the
Company (the “Board”) or the Committee (as defined in the Plan) may at any time,
and from time to time, amend, in whole or in part, any of or all the provisions
of the Plan; and

WHEREAS, on November 9, 2007, the Board unanimously approved an amendment to the
Plan to delete Section 3.2(j) of the Plan in its entirety, effective as of
November 9, 2007;

NOW, THEREFORE, pursuant to Article XV of the Plan, the Plan hereby is amended,
effective on November 9, 2007, to delete Section 3.2(j) of the Plan in its
entirety.

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed as of
the 9th day of November 2007.

 

 

 

COMTECH TELECOMMUNICATIONS CORP.

 

 

 

 

 

 

 

 

By: /s/ Patrick J. O’Gara

 

 

Name: Patrick J. O’Gara

 

 

Title: Secretary

 

 

 